The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court *Page 1211 
as its opinion, it is considered, ordered, and decreed by the Court that the decree of the court below should be, and the same is hereby affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN, AND DAVIS, J.J., concur.
                          ON REHEARING.            Opinion on Rehearing, Filed May 29, 1931.
1.  A pleading setting up tender of payment in money as a defense to a suit, to be good, must show a production of the money to be paid and offer of it to the person to whom it should go, and that the debtor has ever since been ready to pay, and must be accompanied by a payment of the money into the court. A mere offer to pay is not a tender of money.
2.  The institution of a suit to foreclose is in effect exercise of an option of the mortgagee to declare the whole of the principal sum and interest secured by the mortgage due and payable.
3.  An option to declare the whole of a mortgage debt "forthwith" or immediately due signifies immediately upon or after the holder's election, and if an election is within a reasonable time there is no implied waiver by conduct.
Appeal from Circuit Court, Palm Beach County; C. E. Chillingworth, Judge.
Petition for rehearing denied.
E. M. Baynes, for Petitioner;
Bussey, Johnston  Lillienthal, for Appellees.